IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41343
                         Summary Calendar



THOMAS V. MILLER,

                                         Plaintiff-Appellant,

versus

FIRST NATIONAL BANK OF VAN ALSTYNE; VAN ALSTYNE FINANCIAL
CORP.; ROBERT H. HYNDS; TOHNIE HYNDS; J. DON GORDON,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                           (4:01-CV-129)
                       --------------------
                        September 24, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Thomas Miller appeals from the dismissal

of his Racketeer Influenced and Corrupt Organizations Act (RICO)

claims as time-barred and from the denial of his postjudgment

motion, in which he alleged for the first time that a June 2001

discovery of bank records previously concealed by the defendants

precluded a determination that his claims were time-barred.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       The allegations contained in Miller’s prior lawsuits establish

that he was aware of the alleged fraudulent concealment more than

four years prior to the April 2001 filing of the instant RICO

claims, negating any entitlement that he might otherwise have had

to a tolling of the limitations period pursuant to the fraudulent

concealment doctrine.       See Agency Holding Corp. v. Malley-Duff &

Assocs., Inc., 483 U.S. 143, 156 (1987) (civil RICO actions subject

to a four-year limitations period); Love v. Nat’l Med. Ent., 230
F.3d 765,   779   (5th   Cir.   2000)    (under    fraudulent   concealment

doctrine,     limitations    period   is    tolled    until   the   plaintiff

discovers, or with reasonable diligence should have discovered, the

concealed fraud).

       The district court did not abuse its discretion in denying

Miller’s postjudgment motion.             His allegation that the newly

discovered records substantiated his RICO claims is not supported

by anything other than his self-serving affidavit, in which he made

only conclusional arguments that these newly discovered documents

entitled him to relief under the RICO Act.              See S. Constructors

Group, Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993)

(denial of Federal Rule of Civil Procedure 59 motions reviewed for

abuse of discretion).

       Miller’s appeal is without arguable merit and therefore is

dismissed as frivolous.       See 5TH CIR. R. 42.2; Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).           We have previously sanctioned

Miller and have warned him that additional frivolous suits or

                                      2
appeals   filed   by    him   or   on   his   behalf   would   invite    further

sanctions.    See Miller v. First Nat’l Bank of Van Alstyne, Texas,

No. 00-40196 (5th Cir. April 2, 2001) (unpublished). As Miller has

refused to heed that warning, filing yet another frivolous lawsuit

and appeal, he is sanctioned $100.            Until this sanction is paid in

full, the clerk of this court shall return to Miller unfiled any

submission that he might attempt to file.                Payment of sanctions

shall be made to this court.        Miller is cautioned that any further

violation    of   our   previous    warnings     shall    result   in   harsher

sanctions.

APPEAL    DISMISSED     AS    FRIVOLOUS;      SANCTION     IMPOSED;     WARNINGS

REITERATED.




                                        3